Citation Nr: 1411169	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  The Board finds, therefore, that adjudication of the appeal may go forward without scheduling a hearing.  See 38 C.F.R. § 20.704(e) (2013).

In March 2012, the Board denied ratings in excess of 10 percent for knee disabilities of the left and right knees and denied service connection for a low back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a May 2013 joint motion for remand (JMR), the Court vacated the Board's March 2012 decision with regard to the Board's denial of increased ratings and remanded the claim for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the issue of service connection for a low back disorder.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's left knee and right knee disabilities have not been productive of loss of extension; flexion to less than 90 degrees; frequent episodes of locking and effusion into the joint; or of lateral instability.   

2.  Since January 2011, the Veteran's left knee disability has been productive of symptoms from the removal of semilunar cartilage that include more than painful limitation of motion to a non-compensable degree under the criteria for rating limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 5260, 5261 (2013).

2.  The criteria for a disability rating in excess of 10 percent, for limitation of motion for left knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 5260, 5261 (2013).

3.  The criteria for a separate 10 percent rating for symptomatic left knee semilunar cartilage removal, from January 2011 are met.  8 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to VA's duty to notify and assist claimants in substantiating claims for VA benefits, VA must provide proper notice to the Veteran prior to an initial unfavorable decision on a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that the Veteran was notified of the information and evidence necessary to substantiate his claims by way of a May 2007 letter.  The Board also finds that there has been compliance with assistance provisions in that VA has associated with the Veteran's file his service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further notice or assistance is required for a fair adjudication of the Veteran's claim.  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, in a February 2003 Board decision, service connection was granted for the Veteran's left and right knee disabilities.  In a May 2004 rating action, the RO assigned a 10 percent rating for each knee, effective from March 3, 1998.  It is of note that the Veteran neither expressed disagreement with the May 2004 rating decision nor was any relevant new and material evidence received by VA within one year of that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  As such, the May 2004 rating decision became final.

In May 2007, the Veteran filed the claim for increased compensation that led to this appeal.  The Board notes that the effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from May 2006.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate rating evaluation for a musculoskeletal disability, functional loss of use of the affected part must be taken into account.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran upon undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited movement, weakness, fatigability, incoordination or painful movement, swelling, deformity, or atrophy of disuse.  Additionally, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Overall, where functional loss is alleged due to pain upon motion, the aforementioned regulations must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is warranted if there is removal of semilunar cartilage that is symptomatic.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, if there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, a 20 percent evaluation is warranted.

The Board has also considered the rating criteria for rating degenerative arthritis under 38 C.F.R. §  4.71a, Diagnostic Code 5003.  This provision provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59.

Notably, 38 C.F.R. § 4.14 prohibits the evaluation of the same manifestation of a disability under different diagnoses, which is known as "pyramiding."  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.

For the period on appeal, VA treatment records are negative for reports of any limitation in range of motion that is compensable by VA standards.  Notably, the December 2007 VA examination report documents that, with repetitive motion, the Veteran had up to 100 degrees of flexion without pain, 0 degrees of extension, and no additional limitation of motion in his right knee.  Upon repetitive motion of his left knee, the Veteran had up to 90 degrees of flexion without pain, 0 degrees of extension, and no additional limitation of motion.  Additionally, VA treatment records and records of the Veteran's treatment at an Air Force base hospital indicate that the Veteran's bilateral range of motion was between 0 to 135 degrees, 0 to 145 degrees, 0 to 120 degrees, and 0 to 130 degrees in April 2009, June 2009, November 2010, and December 2010, respectively.

While the Veteran's limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261, the Board finds that the Veteran was diagnosed with bilateral degenerative joint disease (DJD) during a December 2007 examination based on x-ray images that were obtained in January 2007 and an April 2009 MRI shows mild patellofemoral articulation DJD.  See 38 C.F.R. § 4.71a, Code 5003.  Additionally, VA treatment records that span the period on appeal indicate that the Veteran has demonstrated swelling and painful motion.  The Board finds, therefore, that the Veteran is entitled to a disability rating of 10 percent for each knee, which is appropriate compensation for his painful motion.  See VAOPGCPREC 9-98 (August 14, 1998); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  An additional rating is neither warranted under 38 C.F.R. § 4.59 nor permitted under 38 C.F.R. § 4.14, as the Veteran has already been assigned the minimum compensable rating for his knees and the assignment of an additional disability rating for manifestations of his disabilities that have already been considered under Diagnostic Code 5003 would constitute pyramiding.

The Board now turns to whether a rating is warranted under Diagnostic Code 5258 for the dislocation of semilunar cartilage.  The Board finds that accepting tears in the medial and lateral menisci are "dislocated menisci" or "dislocated semilunar cartilage," there is no evidence that the Veteran has experienced frequent episodes of "locking," pain, and effusion.

In statements submitted in June 2007, February 2008, and April 2009, the Veteran reported having pain and swelling and frequent episodes of popping and catching, but also reported that his knees have not truly locked such that he has had difficulty moving them.  Additionally, February 2009 VA treatment records and a June 2009 examination report document that the Veteran's patellas catch, but that his knees do not actually lock.  And while an April 2009 treatment note documented small suprapatellar bursal effusion bilaterally, VA treatment records from May 2006, January 2009, and August 2010 and the June 2009 examination report indicate that the Veteran did not have effusion in his knees.  Notably, the Board finds that it was again indicated that the Veteran had an effusion after he underwent a meniscectomy in his left knee on January 6, 2011, but because the effusion followed the removal of his meniscus, Diagnostic Code 5258 is inapplicable with regard to his left knee for the period following the procedure.  Overall, the Board finds that although the Veteran has reported having pain on a regular basis, the totality of the evidence does not demonstrate that he has had frequent episodes of effusion or that he has experienced "locking."  The Board finds, therefore, that an additional rating under Diagnostic Code 5258 for either knee is not warranted for any period on appeal.

With regard to his January 6, 2011 left knee arthroscopy with partial medial and lateral meniscectomies, the Veteran reported during a January 2011 post-surgery evaluation that his left knee had become more swollen, painful, and stiff by the end of the day.  He also reported that he experienced numbness and that he has felt as though his knee was "giving way."  The evidence of record demonstrates that, before his surgery, the Veteran reported having catching, occasional swelling, and that his knee gave way on occasion, but his first reports of numbness and stiffness followed his meniscectomy.  Additionally, as previously stated, a clinician noted during the post-surgery evaluation that the Veteran had a large effusion.  Prior to that date, VA treatment records only noted that the Veteran had a small effusion on one occasion and a November 2010 examination report indicated that the Veteran had occasional swelling about twice per month and did not experience any stiffness.

The Board finds that the Veteran's post-surgery effusion, stiffness, and numbness demonstrate that the meniscectomy is symptomatic and a rating is, therefore, warranted under Diagnostic Code 5259 for the Veteran's left knee for the period beginning January 6, 2011.  These manifestations of the Veteran's left knee disability are not otherwise accounted for by criteria under separate diagnostic codes, and thus, assigning a rating under Diagnostic Code 5259 does not constitute pyramiding under 38 C.F.R. § 4.14.

Now, with regard to the issue of subluxation and instability, VA treatment records include numerous reports from the Veteran that both of his knees have given out.  However, on physical examination at his December 2007 examination, the examiner indicated that there was no evidence of ligamental laxity and noted a negative McMurray's test, April 2009 VA treatment records indicate that there was no laxity to ligamentous testing, and August 2010 VA treatment records note that there was no ligamentous instability and McMurray's tests were negative bilaterally.  A November 2010 VA examination report reflects an absence of instability on physical examination.  

On the other hand, it is observed, the December 2007 examination report documents the Veteran's report that he has used supportive braces with regard to his claimed knee disabilities and, in April 2009, a VA clinician recommended that the Veteran use bilateral hinged knee braces.  Also, November 2008 VA treatment records document the Veteran's report that he fell at least three times since March of that year because his knees buckled.  

As the examiners have consistently reported that the Veteran's knees appeared stable, the greater weight of the evidence is against the conclusion that a rating under Diagnostic Code 5257 is warranted.  Moreover, the Veteran has never presented with abnormal gait or ambulatory aids at VA examinations.  The buckling he apparently describes is simply not lateral instability as addressed in Code 5257 and appears more a reaction to discomfort, which has been compensated in the ratings already assigned.  

By way of summary, the Board finds ratings in excess of 10 percent for left and right knee limitation of motion are not warranted, but a separate 10 percent rating for the left knee under Diagnostic Code 5259, for symptomatic removal of semilunar cartilage are met from January 2011.  

III.  Extraschedular Consideration

In an exceptional case where the standards of the rating schedule are found to be inadequate, the Board may find that the case warrants referral to the Director of Compensation and Pension for assignment of an extraschedular evaluation that more closely approximates the impairment of earning capacity.  See 38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related facts as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The assignment of an extraschedular evaluation involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or RO must determine whether the applicable rating criteria reasonably approximate the Veteran's symptomatology and level of disability.  Id. at 115.  If so, extraschedular consideration is not required and no further consideration is made.  If, however, it is found that the rating schedule does not contemplate the Veteran's symptomatology and level of disability, the Board or RO must assess whether there are related factors, such as interference with employment or frequent hospitalization, that contribute to the Veteran's disability picture.  Id. at 116.  If so, the matter must be referred to the Director of Compensation and Pension who will determine whether the assignment of an extraschedular rating is required.  Id.

In the present case, referral for extraschedular consideration is not warranted.  The symptomatology of the Veteran's disabilities and pain, including pain on motion, are both contemplated in kind and in degree when 38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 are considered.  The level of disability resulting from the Veteran's service-connected disabilities is also addressed by the criteria found in the rating schedule, which also contemplate manifestations that are more severe than what the Veteran has demonstrated.  

Additionally, while the Veteran has reported that his ability to perform his duties at work has been affected by his knee disabilities, these reports do not constitute a claim of unemployability due to service-connected disabilities and neither the Veteran nor the record raises the issue of entitlement to a total disability rating due to individual unemployability.

ORDER

A disability rating in excess of 10 percent for right knee degenerative joint disease is denied.  

A disability rating in excess of 10 percent for left knee degenerative joint disease is denied.  

Subject to the law and regulations governing the payment of monetary benefits, a separate 10 percent rating from January 2011, for left knee symptomatic removal of semilunar cartilage is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


